Title: To Thomas Jefferson from Bernard Peyton, 31 July 1825
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
31 July 1825Agreeable to the request contained in yours of the 20th:, have remitted check to E. Copeland of of Boston, for $64.57 Dolls:, have procured the medecines ordered, which are deposited in the same mail with this, and hand herewith your a/c current to date—all which hope will be satisfactory—The cheese ordered was forwarded by a Waggon to charlottesville yesterday, care of Jacobs & Raphael—I sincerely regret to hear of your continued indisposition, not to be able to take your usual exercise on Horseback must indeed be a great privation, I trust it will not be of much longer continuance; Dr Dunglison wrote me some time ago that you were pained & inconvenienced by your complaint, but that there was nothing in it to shorten your days at all, I hope & believe this is the case:—.With sincere regard Dr Sir Yours very TrulyBernard Peyton